OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
               OFF
               STATE
               PENALTY FOR              • go      i&&
               PRIVATE USE *' S» [^                                        $ 000.275
  8/26/2015                                                ^OA°^1o4.Wl^0P0n6l^1R
  LEIJA-BALDERAS, OSVALDO             Tr. Ct.No. F13-32837-W               PD-0428-15
  On this day, the Appellant's Pro Se petition for discretionary review has been
  refused.
                    s
                             P                                       Abel Acosta, Clerk

             <fi        rt       OSVALDO LEIJA-BALDERAS
                                 TDC# 1920722




f-43B   7973